Name: Commission Regulation (EEC) No 3623/90 of 14 December 1990 amending the monetary compensatory amounts applicable in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /36 Official Journal of the European Communities 15. 12. 90 COMMISSION REGULATION (EEC) No 3623/90 of 14 December 1990 amending the monetary compensatory amounts applicable in the cereals sector for the footnote is to establish whether the product contains manioc ; Whereas, in view of the fact that since the introduction of the Combined Nomenclature of goods based on the harmonized system, laid down in Council Regulation (EEC) No 2658/87 ( 13), as last amended by Regulation (EEC) No 3274/90 (H), it has been possible to establish the composition of the product without the need of a detailed description from the parties concerned, footnote 3 to Part 1 of Annex I to Regulation (EEC) No 1207/90 is not longer necessary and can be deleted ; Whereas, the deletion of the aforementioned footnote 3 can be applied retrospectively from the introduction of the Combined Nomenclature on 1 January 1988, at the request of the interested parties, in cases where those concerned have fulfilled all their obligations in respect of obtaining monetary compensatory amounts on trade in compound feed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Having regard to Commission Regulation (EEC) No 3153/85, of 11 November 1985, laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3672/89 (4), and in particular Article 6, paragraph 3 thereof, Whereas, Part 1 of Annex I of Commission Regulation (EEC) No 1207/90, fixing the monetary compensatory amounts in the cereals sector (5), as last amended by Regu ­ lation (EEC) No 3289/90 (6), replacing earlier Commission Regulations 1876/89 0, 4103/88 (8), 1852/88 (9) and 3938/87 ( 10), which fixed the monetary compensatory amounts in the cereals sector from 1 January 1988 ; Whereas the monetary compensatory amounts applicable to groats and meal of maize destined for the brewing industry laid down in Regulation (EEC) No 1207/90 take account of the production refund paid to starch manufac ­ turers within the Community laid down in Regulation (EEC) No 2742/75 of the Council of 29 October 1975 on production refunds in the cereals and rice sectors (' '), as last amended by Regulation (EEC) No 1009/86 (u) ; Whereas Regulation (EEC) No 2742/75 expired on 1 July 1989 ; whereas the references to the production refund in the additional tables and codes in the appendix to Annex I of Regulation (EEC) No 1207/90 are no longer required and can be deleted ; Whereas footnote 3 to Part 1 of Annex I to Regulation (EEC) No 1207/90 requires a declaration in respect of all products falling within CN code heading 2309 of the precise composition of the product ; whereas the purpose HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) Nos 1207/90, 1876/89 , 4103/88 , 1852/88 and 3938/87 are hereby amended as follows : Footnote (3) to Part 1 of Annex I is hereby deleted. Article 2 1 . In Chapter II of the appendix to Annex I of Regula ­ tion (EEC) No 1207/90 the additional table 11-3 is hereby deleted and the additional tables 11-4 to 11-7 become the additional tables 11-3 to 11-6 respectively. 2. Part 1 of Annex I of Regulation (EEC) No 1207/90 is hereby replaced by the Annex to this Regulation. Article 3 This Regulation shall enter into force on the first Monday following its publication . However, Article 1 is applicable from 1 January 1988 at the request of the interested parties. ') OJ No L 164, 24. 6. 1985, p. 6 . 2) OJ No L 201 , 31 . 7 . 1990, p. 9 . }) OJ No L 310, 21 . 11 . 1985, p . 4. 4) OJ No L 358 , 8 . 12. 1989, p. 28 . ^ OJ No L 122, 11 . 5. 1990, p . 1 . 6) OJ No L 319, 19 . 11 . 1990, p . 1 . 7) OJ No L 188 , 1 . 7. 1989, p . 1 . 8) OJ No L 364, 30. 12. 1988 , p . 1 . ») OJ No L 167, 1 . 7. 1988 , p . 1 . 10) OJ No L 372, 31 . 12. 1987, p. 1 . ») OJ No L 281 , 1 . 11 . 1975, p . 57. 12) OJ No L 94, 9 . 4. 1986, p . 6 . (&gt; 3) OJ No L 256, 7 . 9 . 1987, p. 1 . (&gt; 4) OJ No L 315, 15. 11 . 1990, p . 2. 15. 12. 90 Official Journal of the European Communities No L 351 /37 This Regulation shall be binding in its entirety and directly applicable in all Member States . ' Done at Brussels, 14 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 351 /38 Official Journal of the European Communities 15 . 12. 90 ANNEX 'ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN code Table Additional code Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal .......... DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ l I  1 000 kg  0709 90 60 \ l I 1 042,1 0712 90 19 \ I \ \ 1 042,1 1001 10 10 I \ 1 458,8 1001 10 90 \ I \ \ 1 458,8 1001 90 91 \ l 1 042,1 1001 90 99 \ l I 1 042,1 1002 00 00 \ l I 990,0 1003 00 10 \ l I 990,0 1003 00 90 \ l 990,0 1004 00 10 I l 950,4 1004 00 90 l 950,4 1005 10 90 l \ 1 042,1 1005 90 00 l 1 042,1 1007 00 90 l 990,0 1008 20 00 l 990,0 1101 00 00 I l \ 1 263,4 1102 10 00 I l 1 190,5 1102 20 10 I l 1 458,9 1102 20 90 \ l 468,9 1102 90 10 1 009,8 1102 90 30 l l \ 969,4 1102 90 90 11-1 11-1 7285 7286 1 009,8 1 009,8 1103 11 10 1 874,8 1103 11 90 \ 1 364,4 1103 12 00 l 1 330,5 1103 13 11 11-2 7287 l 1 511,0 1103 13 19 \ I l 1 511,0 1103 1390 \ 1 062,9 1103 19 10 \ l I l 1 009,8 1103 19 30 Il I 1 386,0 1103 19 90 11-1 11-1 7285 7286 \ 1 009,81 009,8 1103 21 00 liIl 1 062,9 1103 29 10 \ 1 009,8 1103 29 20 Il \ 1 009,8 15. 12. 90 Official Journal of the European Communities No L 351 /39 Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg - 11-1 11-1 7285 7286 11-1 L 1-1 7285 7286 11-6 11-6 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 969,4 1 062,9 1 009,8 . 1 009,8 1 009,8 1 386,0 969,4 1 710,7 1 062,9 1 009,8 1 146,3 1 009,8 1 009,8 1 009,8 1 386,0 1 584,0 1 009,8 969,4 1 710,7 1 330,5 969,4 969.4 1 062,9 1 062,9 1 062,9 1 062,9 1 009,8 1 009,8 1 009,8 1 062,9 1 009,8 1 009,8 1 009,8 1 062,9 1 009,8 1 009,8 1 009,8 781.5 312.6 1 854,9 1 385,9 1 762,2 1 316,7 1 534,5 11-3 11-3 7290 7291 11-3 11-3 7290 7291 11-1 11-1 7285 7286 No L 351 /40 Official Journal of the European Communities 15 . 12. 90 CN code Table Additional code Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I I  1 000 kg  1108 11 00 11-4 7294 l \ 1 761,1 1108 11 00 11-4 7295 (') \ 1 761,1 1108 1200 11-4 7294 \ \ 1 573,5 11-4 7295 (') \ 1 573,5 \ 1108 13 00 11-5 7296 \ \ 1 573,5 11-5 7297 (') l 1 573,5 1108 14 00 11-4 7294 \ 1 573,5 \ 11-4 7295 (') \ 1 573,5 1108 19 90 11-4 7294 \ 1 573,5 11-4 7295 (') \ 1 573,5 1109 00 00 \ ; 2 396,7 \ 1702 30 91 17-9 7318 \ \ 2 052,8 1702 30 99 17-9 7318 \ \ 1 573,5 1702 40 90 I \ 1 573,5 l 1702 90 50 \ \ \ 1 573,5 \ 1702 90 75 \ \ 2 146,6 1702 90 79 \ \ 1 500,6 2106 90 55 \ \ 1 573,5 2302 10 10 23-1 7622 l \  23-1 7623 \ 430,4 2302 10 90 \ \ 891,5 2302 20 10 \ 430,4 2302 20 90 \ 891,5 2302 30 10 \ \ \ 430,4 \ 2302 30 90 \ \ \ 922,2 \ 2302 40 10 \ 430,4 2302 40 90 \ \ 922,2 \ 2303 10 11 I I \ \ 2 084,1 2309 10 11 23-2 7624 \  23-2 7625 l 1 25,0 2309 10 13 23-8 7541 0  23-8 7542 0 6 183,6 23-8 7543 (2) 12 367,3 l 23-8 7547 (2) Il \  23-8 7548 (2) 10 797,8 23-8 7549 (2) Il 21 595,6 23-8 7550 (2) Il 125,0 I 23-8 7551 0 6 308,6 23-8 7552 (2) Il 12 492,3 \ 23-8 7629 (2) \ 125,0 23-8 7630 (2) 10 922,8 23-8 7631 (2) 21 720,6 \ 2309 10 31 23-3 7624 li  23-3 7691 II 396,0 15. 12. 90 Official Journal of the European Communities No L 351 /41 Positive Negative Germany Spain Italy France Greece PortugalNether ­ lands Fl Belgium/ Luxem ­ bourg Denmark Dkr United Kingdom £ Ireland £ IrlDM Pta Bfrs/Lfrs Lit FF Dr Esc  1 000 kg  CN code Table Additional code Notes 2309 10 33 23-9 7541 (2) 23-9 7542 0 23-9 7543 0 23-9 7547 (2) 23-9 7548 (2) l 23-9 7549 (2) l 23-9 7645 (2) l 23-9 7646 (2) 23-9 7647 (2) 23-9 7651 0 23-9 7652 (2) 23-9 7653 (2) 2309 10 51 23-4 7624 \ 23-4 7692 l 2309 10 53 23-10 7541 (2) I 23-10 7542 0 I 23-10 7543 (2) l 23-10 7547 (2) 23-10 7548 (2) I 23-10 7549 (2) 23-10 7654 0 I 23-10 7655 (2) 23-10 7656 (2) 23-10 7660 (2) 23-10 7661 (2) 23-10 7662 (2) 2309 90 31 23-5 7624 \ I 23-5 7693 \ 2309 90 33 23-11 7541 (2) 23-11 7542 (2) 23-11 7543 (2) l 23-11 7547 (2) l 23-11 7548 (2) 23-11 7549 (2) 23-11 7663 (2) l 23-11 7664 (2) l 23-11 7665 (2) 23-11 7669 (2) 23-11 7670 (2) l 23-11 7671 (2) 2309 90 41 23-6 7624 II I 23-6 ' 7694 II 6 183,6 12 367,3 10 797,8 21 595,6 396,0 6 579,6 12 763,3 396,0 11 193,8 21 991,6 781,5 6 183,6 12 367,3 10 797,8 21 595,6 781,5 6 965,1 13 148,8 781,5 11 579,3 22 377,1 125,0 6 183,6 12 367,3 10 797,8 21 595,6 125,0 6 308,6 12 492,3 125,0 10 922,8 21 720,6 396,0 No L 351 /42 Official Journal of the European Communities 15. 12. 90 CN code Table Additional code Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I l I  1 000 kg  2309 90 43 23-12 7541 (2) \  23-12 7542 (2) 6 183,6 \ 23-12 7543 (2) 12 367,3 I 23-12 7547 0  \ 23-12 7548 (2) 10 797,8 23-12 7549 0 21 595,6 23-12 7672 (2) | 396,0 23-12 7673 (2) 6 579,6 l 23-12 7674 (2) 12 763,3 l \ 23-12 7678 (2) 396,0 \ 23-12 7679 (2) 11 193,8 23-12 7680 (2) 21 991,6 I 2309 90 51 23-7 7624 \  23-7 7695 I l 781,5 2309 90 53 23-13 7541 (2)  23-13 7542 (2) 6 183,6 23-13 7543 (2) 12 367,3 23-13 7547 (2)  \ 23-13 7548 (2) 10 797,8 23-13 7549 (2) 21 595,6 23-13 7681 (2) . I ' 781,5 l 1 23-13 7682 (2) l 6 965,1 23-13 7683 (2) 13 148,8 \ I 23-13 7687 (2) | 781,5 23-13 7688 (2) I 1 1 579,3 23-13 7689 (2) » 22 377,1 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate .'